                                          Case 4:19-cv-07650-HSG Document 55 Filed 10/29/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     HAROLD DAVIS,                                      Case No. 19-cv-07650-HSG
                                   8                       Plaintiff,                       ORDER DENYING MOTION FOR
                                                                                            LEAVE TO AMEND COMPLAINT
                                   9               v.
                                                                                            Re: Dkt. Nos. 41, 52
                                  10     PINTEREST, INC.,
                                  11                       Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is Plaintiff Harold Davis’s motion for leave to amend the

                                  14   complaint. See Dkt. Nos. 41, 52. The Court finds this matter appropriate for disposition without

                                  15   oral argument and the matter is deemed submitted. See Civil L.R. 7-1(b). For the reasons detailed

                                  16   below, the Court DENIES the motion.

                                  17     I.   BACKGROUND
                                  18          A.        Factual Background
                                  19          Plaintiff is a digital artist and professional photographer. See Dkt. No. 23 (“FAC”) at ¶ 1.

                                  20   Defendant Pinterest, Inc. is an online platform that allows users to create their own virtual

                                  21   “pinboards” or “boards,” by “pinning” images to their boards. See id. at ¶ 14. These images may

                                  22   be captured by Defendant’s users, or may be copied from other sources on the internet. See id.

                                  23   According to Plaintiff, Defendant “employs no system of screening for copyrighted images,

                                  24   copyright notices, or other indicia of copyright for images upload by Pinterest users, or saved by

                                  25   Pinterest users to Pinterest Boards.” See id. at ¶ 25. As such, Plaintiff alleges that Defendant

                                  26   “provides a mechanism for people to easily and swiftly violate the intellectual property rights of

                                  27   others,” including photographers like Plaintiff. See id. at ¶ 17. Plaintiff alleges that Defendant

                                  28   “copied, posted, and distributed” several of Plaintiff’s copyrighted photographs. See id. at ¶¶ 27–
                                          Case 4:19-cv-07650-HSG Document 55 Filed 10/29/20 Page 2 of 4




                                   1   306. Based on these facts, Plaintiff filed a complaint for both direct and contributory copyright

                                   2   infringement. See id. at ¶¶ 323–332.

                                   3          B.    Procedural History
                                   4          Plaintiff filed his initial complaint on November 20, 2019. See Dkt. No. 1. Defendant

                                   5   subsequently moved to dismiss Plaintiff’s contributory infringement claim. See Dkt. No. 17.

                                   6   Rather than file an opposition or statement of non-opposition to the motion, see Civil L.R. 7-3(b),

                                   7   Plaintiff filed an amended complaint on March 11, 2020. See FAC. Defendant again moved to

                                   8   dismiss the contributory infringement claim. See Dkt. No. 27. On July 22, 2020, the Court

                                   9   granted the motion to dismiss with leave to amend. See Dkt. No. 39. The Court directed Plaintiff

                                  10   to file an amended complaint, if he could do so consistent with his Rule 11 obligations, by August

                                  11   14, 2020. Id. at 5. The Court further cautioned Plaintiff that he could not add additional

                                  12   defendants or new claims. See id.
Northern District of California
 United States District Court




                                  13          Despite the Court’s prior directive, Plaintiff filed a motion for leave to add a new claim to

                                  14   his complaint, a violation of the Digital Millennial Copyright Act (the “DMCA”), 17 U.S.C.

                                  15   § 1202(b), and to bring the action on behalf of a putative class. Dkt. No. 41. That same day,

                                  16   Plaintiff’s counsel filed another action against Defendant in this district. See Harrington III v.

                                  17   Pinterest, Inc., No. 4:20-cv-05290-EJD (N.D. Cal.). The complaint in Harrington is a putative

                                  18   class action and includes allegations about Plaintiff Harold Davis’s works and also includes a

                                  19   DMCA claim.

                                  20          Rather than adhere to the briefing schedule on the motion for leave, the parties filed a

                                  21   notice of related case, and agreed that the case should be related to Harrington. See Dkt. No. 42.

                                  22   The Court held a telephonic conference to discuss the pending motions. See Dkt. No. 47. The

                                  23   Court expressed concern with Plaintiff’s apparent gamesmanship: filing a new, expanded action

                                  24   in this district, then seeking to relate the two cases, which could circumvent the Court’s prior order

                                  25   not to add additional defendants or causes of action. The Court indicated that it would first

                                  26   address the motion for leave to amend the complaint before addressing whether Harrington is

                                  27   related. The Court directed the parties to meet and confer and set an expedited briefing schedule

                                  28   on the motion for leave. See id.
                                                                                         2
                                            Case 4:19-cv-07650-HSG Document 55 Filed 10/29/20 Page 3 of 4




                                   1           The parties met and conferred, and Plaintiff decided that he would no longer seek to amend

                                   2   his complaint to bring this action on behalf of a putative class. See Dkt. No. 50. Plaintiff

                                   3   therefore filed an amended motion for leave to file an amended complaint. See Dkt. No. 52. He

                                   4   now seeks only to add the new DMCA claim. Id.

                                   5    II.    LEGAL STANDARD
                                   6           A party seeking to file a second or successive amendment “may amend its pleading only

                                   7   with the opposing party’s written consent or the court’s leave.” Fed. R. Civ. P. 15(a). Under

                                   8   Federal Rule of Procedure 15(a)(2), “leave to amend shall be freely granted ‘when justice so

                                   9   requires.’” See Townsend v. Univ. of Alaska, 543 F.3d 478, 485 (9th Cir. 2008) (quoting Fed. R.

                                  10   Civ. P. 15(a)(2)). Despite the liberality with which Rule 15(a) is applied, the Court may exercise

                                  11   its discretion to deny leave to amend due to factors such as (1) bad faith, (2) undue delay,

                                  12   (3) prejudice to the opposing party, (4) futility of amendment, and (5) previous amendments. See
Northern District of California
 United States District Court




                                  13   Foman v. Davis, 371 U.S. 178, 182 (1962); see also Wash. State Republican Party v. Wash. State

                                  14   Grange, 676 F.3d 784, 797 (9th Cir. 2012) (same).

                                  15   III.    DISCUSSION

                                  16           Plaintiff urges that he should be permitted to add a DMCA claim to his second amended

                                  17   complaint because the claim is “viable,” and Defendant would not be prejudiced because the case

                                  18   schedule has not yet been set. See Dkt. No. 52 at 3. The Court is not persuaded. Although

                                  19   Plaintiff suggests that the motion should be granted “based on newly developed facts,” see id. at 1,

                                  20   he does not identify any such facts. Critically, Plaintiff failed to provide any reasonable

                                  21   justification for not bringing this claim in his initial complaint or first amended complaint. The

                                  22   Court finds that Plaintiff has had ample opportunity to allege a DMCA claim, and to do so now

                                  23   would cause undue delay. This case was initially filed almost a year ago, and since then the

                                  24   parties have engaged in two rounds of motions practice to finalize the pleadings. The Court

                                  25   declines to permit Plaintiff to further delay this action by amending the complaint to add a new

                                  26   cause of action, which would no doubt prompt another motion to dismiss. Indeed, the parties

                                  27   preview such a motion in their briefing on the motion for leave to amend. See Dkt. Nos. 53, 54.

                                  28   //
                                                                                         3
                                          Case 4:19-cv-07650-HSG Document 55 Filed 10/29/20 Page 4 of 4




                                   1   IV.     CONCLUSION

                                   2           Accordingly, the Court DENIES the amended motion to amend the complaint. Dkt. No.

                                   3   52. Plaintiff’s prior motion to amend is TERMINATED AS MOOT. Dkt. No. 41. To the extent

                                   4   Plaintiff seeks to file an amended complaint to address the deficiencies the Court identified in its

                                   5   prior order, Dkt. No. 39, and consistent with this order, Plaintiff may do so by November 13,

                                   6   2020. The Court SETS a telephonic case management conference for November 24, 2020, at 2:00

                                   7   p.m. The parties shall file a joint case management statements by November 17, 2020. The parties

                                   8   should be prepared to discuss the schedule to move this case forward expeditiously. All counsel

                                   9   as well as members of the public and press may use the following dial-in information below to

                                  10   access the conference line:

                                  11           Dial In: 888-808-6929

                                  12           Access Code: 6064255
Northern District of California
 United States District Court




                                  13   Lastly, in light of this order, the Court finds, pursuant to Civil L.R. 3-12, that this action is not

                                  14   related to Harrington, No. 4:20-cv-05290-EJD (N.D. Cal.). The Clerk is directed to file a copy of

                                  15   this order in Harrington.

                                  16           IT IS SO ORDERED.

                                  17   Dated: 10/29/2020

                                  18                                                      ______________________________________
                                                                                          HAYWOOD S. GILLIAM, JR.
                                  19                                                      United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           4
